DETAILED ACTION

Claims 93, 96-102, 104-109, 111-114 are pending.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 93, 96-102, 104-107 (wherein claims 93, 96-102 are linking claims), drawn to a pharmaceutical composition comprising a chemically modified  polynucleotide that comprises a recruiting domain recognized by an ADAR enzyme, an antisense region that hybridizes to a target RNA and a pharmaceutically acceptable excipient, diluent or carrier.
Group II, claim(s) 93, 96-102, 108-109 (wherein claims 93, 96-102 are linking claims), drawn to a pharmaceutical composition comprising a chemically modified  polynucleotide that comprises a recruiting domain recognized by an APOBEC enzyme, an antisense region that hybridizes to a target RNA and a pharmaceutically acceptable excipient, diluent or carrier  
Group III, claim(s) 111-113, drawn to a method of treating a disease or condition in a subject comprising administering the pharmaceutical composition of claim 93.
Group IV, claim(s) 114, drawn to a pharmaceutical composition comprising a DNA encoding a polynucleotide that comprising a recruiting domain recognized by an enzyme and an antisense region that hybridizes to a target RNA.
LINKING CLAIMS

Claims 93, 96-102 link the inventions of Groups I-II.  The restriction requirement between the linked inventions is subject to the non-allowance of the linking claim.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Species Election Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of mutations are as follows (see claims 96-97): 
(i) nonsense mutation, and
(ii) missense mutation. 
Applicant is required, in reply to this action, to elect a single mutation species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must 

The species of recruiting domains are as follows (see claims 99): 
(i) SEQ ID NO: 180, and
(ii) SEQ ID NO: 181. 
Applicant is required, in reply to this action, to elect a single recruiting domain species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species of ADAR enzymes are as follows (see claims 104-107): 
(i) wild-type ADAR1,
(ii) ADAR1 fusion protein,
(iii) ADAR1 with an E488Q mutation, 
(iv) ADAR1 with an E100Q mutation,
(v) wild-type ADAR2,
(vi) ADAR2 fusion protein,
(vii) ADAR2 with an E488Q mutation, and
(viii) ADAR2 with an E100Q mutation. 
 


The species of APOBCE enzymes are as follows (see claims 108-109): 
(i) wild-type APOBEC, and
(ii) APOBEC fusion protein.
Applicant is required, in reply to this action, to elect a single APOBEC species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species of disease are as follows (see claims 98, 112-113): 
(i) muscular dystrophy, and
(ii) ornithine transcarbamylase deficiency.
Applicant is required, in reply to this action, to elect a single disease species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  93, 96-102.

Reasons for Lack of Unity

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide that comprises a recruiting domain and an antisense region that hybridizes to a target RNA wherein the polynucleotide can perform a chemical modification on a ribonucleotide base in a target RNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FUKUDA et al (Sci. Rep. (Feb 2017), of record).  FUKUDA et al. teach construction of a guide-RNA for site directed RNA mutagenesis utilizing intracellular A-to-I RNA editing wherein the guide-RNA comprises a recruiting domain and an antisense region that hybridizes to a target RNA.  Since the technical feature linking I-III does not make a contribution over the prior art in view of FUKUDA et al., the technical is not a special technical feature and, by rule, unity of invention does not exist.
Invention III lacks unity of invention with Inventions I-II because the groups do not share the same or corresponding technical feature as I-II require a chemically modified polynucleotide that performs a chemical modification on a target RNA and III is DNA encoding a polynucleotide.  It is noted that DNAs that encode polynucleotides do not produce chemically modified polynucleotides which are required in Invention I.  Furthermore, the DNA .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635